UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21399 The Aegis Funds (Exact name of registrant as specified in charter) 6862 Elm Street, Suite 830, McLean, VA 22101 (Address of principal executive offices) (Zip code) Scott L. Barbee 6862 Elm Street, Suite 830, McLean, VA 22101 (Name and address of agent for service) (703) 528-7788 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:June 30, 2014 Item 1. Reports to Stockholders. AEGIS High Yield Fund Class A (AHYAX) Class I (AHYFX) AEGIS Value Fund Class A (AVFAX) Class I (AVALX) SEMI-ANNUAL REPORT June 30, 2014 Shareholders’ Letter August 8, 2014 To the Shareholders of the Aegis Funds: We are pleased to present the Aegis High Yield Fund and the Aegis Value Fund Semi-Annual Report for the six months ended June 30, 2014. If at any time you would like further information about the Funds, please go to our website at www.aegisfunds.com for a more detailed look at our market commentary and the Funds’ performance record. We will briefly review the objectives and strategy of the Funds. The Aegis High Yield Fund seeks maximum total return with an emphasis on high current income. The Fund attempts to earn consistent total returns that exceed its benchmark index over periods of three to five years, while striving for below-average risk compared to its peers. We use in-depth fundamental analysis of issuers to identify bonds and build a portfolio with the potential for capital appreciation due to improved company performance, ratings upgrades, or better industry conditions. We seek situations where Wall Street’s appraisal of a security’s value is more negative than we have determined based upon an independent study of the fundamentals. The bonds purchased for the portfolio are not necessarily the highest-yielding issues in the market. Our goal is to maximize risk-adjusted long-term total return. The Aegis Value Fund seeks to achieve long-term, capital appreciation. Our strategy is to invest in a well-researched portfolio of small-cap equities trading at a fraction of their intrinsic worth. We believe the equity markets are often inefficient, and we employ a contrarian, company-focused approach, selecting each stock individually on its own merit. We purchase shares in companies when we judge share prices to be significantly undervalued relative to our assessment of fundamental value, focusing on stocks trading at low price-to-book or price-to- future cash flow ratios, segments of the market where academic research shows historical returns have significantly outpaced the overall market. We often invest in companies when they are misunderstood, out of favor, or neglected, and generally hold these companies until share prices reach our estimate of intrinsic value. 1 Aegis High Yield Fund One Year Three Years Five Years Ten Years Since I Shares Inception Since A Shares Inception Class I shares - at NAV (Inception 1/2/04) 11.31% 5.44% 11.87% 8.07% 7.70% N/A% Class A shares - at NAV (Inception 8/24/12) 10.83% N/A N/A N/A N/A 9.09% Class A shares - With 3.75% Load 6.68% N/A N/A N/A N/A 6.88% Barclays Capital High Yield Index 11.73% 9.48% 13.98% 9.05% 8.74% 9.84% Aegis Value Fund One Year Three Years Five Years Ten Years Since I Shares Inception Since A Shares Inception Class I shares - at NAV (Inception 5/15/98) 14.78% 16.00% 26.89% 9.26% 12.07% N/A% Class A shares - at NAV (Inception 2/26/14) N/A N/A N/A N/A N/A 2.77% Class A shares - With 3.75% Load N/A N/A N/A N/A N/A -1.08% Russell 2000 Value Index 22.54% 14.65% 19.88% 8.24% 8.45% 4.40% S&P 500 Index 24.61% 16.58% 18.83% 7.78% 5.52% 6.96% Performance data quoted represents past performance. Past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please call 800-528-3780 to obtain performance data current to the most recent month-end. The Aegis High Yield Fund imposes a 2% redemption fee on shares held for less than 180 days.Performance data does not reflect the redemption fee, which would have reduced the total return. Performance data for the AHYAX shares of the Aegis High Yield Fund and AVFAX of the Aegis Value Fund reflects the Class A maximum sales charge of 3.75%. Performance data shown for the Class A-at NAV does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. The Aegis High Yield Fund Class I and Class A have an annualized gross expense ratio of 1.32% and 1.57%, respectively per the Fund’s most recent Prospectus. The Aegis High Yield Fund Class I and Class A’s net annualized expense ratio, after fee waivers, is 1.20%, and 1.45%, respectively. The Advisor has contractually agreed to waive fees for both funds through 4/30/2015. The Aegis Value Fund Class I and Class A have an annualized gross expense ratio of 1.38% and 1.63%, respectively per the Fund’s most recent Prospectus. The Aegis Value Fund Class I and Class A’s net annualized expense ratio, after fee waivers, is 1.50%, and 1.75%, respectively. 2 Aegis High Yield Fund Class I Class A Net Assets $68.3 Million $12.0 Million NAV / Share Net Expense Ratio (inclusive of Management & 12b-1 Fee)* 1.20 % 1.45 % Gross Expense Ratio* 1.32 % 1.57 % Management Fee 0.90 % 0.90 % Distribution Fee (12b-1) None 0.25 % Redemption Fee (<180 Days) 2.00 % 2.00 % 30-Day SEC Yield- Subsidized** 8.07 % 7.51 % 30-Day SEC Yield- Unsubsidized** 8.00 % 7.45 % Income & capital gain distributions * As reported in the Funds’Prospectus dated April 30, 2014. ** As of June 30, 2014. Aegis High Barclays Capital Yield Fund High Yield Index Weighted Average Maturity (years) Adjusted Duration (including cash) The adjusted duration of the Aegis High Yield Fund portfolio (excluding Fund holdings of equity securities) was estimated at 2.2 years, compared to a reported 4.0 years for the Barclays Capital High Yield Index. Duration is a measure of the sensitivity of a portfolio’s value to changes in interest rates. Generally, a shorter duration makes portfolio returns less sensitive to the risk of rising interest rates. For the first six months ended June 30, 2014, the Aegis High Yield Fund posted a total return of 5.28 percent and 5.17 percent return for the Class I and A shares, respectively, versus a total return of 5.46 percent for its benchmark, the Barclays Capital High Yield Index (“the Index”). Top contributors to Fund performance include bond positions in Thompson Creek Metals Co., Alliance One Intl. and OSA Goliath. Poor performance in holdings of Cal Dive International Convertible Bonds and Exide Technologies Bonds muted Fund returns. Aegis Value Fund Class I Class A Net Assets $265.4 Million $0.1 Million NAV / Share Gross Expense Ratio* 1.38 % 1.63 % Management Fee 1.20 % 1.20 % Distribution Fee (12b-1) None 0.25 % Redemption Fee (<180 Days) 0.00 % 0.00 % Income & capital gain distributions * As reported in the Funds’Prospectus dated April 30, 2014. 3 From inception of the Aegis Value Fund’s Class I shares on May 15, 1998 through June 30, 2014, the Fund has posted a cumulative gain of 527.79%, compared to a cumulative gain of 270.08% in our primary small-cap benchmark, the Russell 2000 Value Index. During the same period, the Russell 2000 Index of small-cap stocks posted a cumulative gain of 212.23%, and the S&P 500 Index of large cap stocks posted a cumulative gain of 138.01%. From inception of the Aegis Value Fund’s Class A shares on February 26, 2014 through June 30, 2014, the Fund has posted a cumulative gain of 2.77% at net asset value, compared to a cumulative gain of 4.40% in our primary small-cap benchmark, the Russell 2000 Value Index. During the same period, the Russell 2000 Index of small-cap stocks posted a cumulative gain of 1.48%, and the S&P 500 Index of large cap stocks posted a cumulative gain of 6.96%. For the six month period ended June 30, 2014, the Fund gained 2.87%, underperforming the Russell 2000 Value Index, which increased 4.20%. The Fund’s gains were driven by strong returns in Patterson UTI Energy, WPX Energy, Comstock Resources and Stone Energy. Gold miners Dalradian Resources and Lake Shore Gold along with Sypris Solutions, an outsourced manufacturing and engineering services provider, were also positive contributors. Offsetting gainers were notable price declines in shares of Tecumseh Products, Cal Dive International and Alliance One International, which impacted Fund performance relative to the Russell 2000 Value Index. The Russell 2000 Index gained 3.19% while the S&P 500 Index gained 7.14% over the same period. A more in-depth review of the Funds’ performance, outlook and general market commentary can be found in the Second Quarter 2014 Manager’s Letter. For those of you who do not automatically receive our quarterly manager’s letters in the mail from your broker, they are available on our website at www.aegisfunds.com or by calling us at 800-528-3780. However, please be aware that these manager’s letters are not a part of the SEC-mandated Semi-Annual Report contained in this booklet. We thank you for your continued interest. Aegis Financial Corporation Scott L. Barbee, CFA Portfolio Manager 4 Must be preceded or accompanied by Prospectus. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Any recommendation made in this report may not be suitable for all investors. This presentation does not constitute a solicitation or offer to purchase or sell any securities. Its use in connection with any offering of Fund shares is authorized only in the case of a concurrent or prior delivery of a prospectus. Mutual fund investing involves risk. Principal loss is possible. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. Investments in small and mid-cap companies involve additional risks such as limited liquidity and greater volatility. Value stocks may fall out of favor with investors and underperform growth stocks during given periods. Investments in Real Estate Investment Trusts (REITs) involve additional risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. Basis Point: One 100th of one percent. Barclays Capital High Yield Index: An index that measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Russell 2000 Value Index: A market-capitalization weighted equity index maintained by the Russell Investment Group and based on the Russell 2000 Index, which measures how U.S. stocks in the equity value segment perform. Russell 2000 Index: An index of approximately 2000 of the smallest securities based on a combination of their market cap and current index membership, which measures the performance of the small-cap segment of the U.S. equity universe. S&P 500 Index: An index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. One cannot invest directly in an index. Price-to-Book: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. 5 Price-to-Future Cash Flow: A measure of the market’s expectations of a firm’s future financial health. Because this measure deals with cash flow, the effects of depreciation and other non-cash factors are removed. An investment cannot be made directly in an index. Fund holdings, sector allocations, and geographic allocations are subject to change and are not a recommendation to buy or sell any security. Please see the schedule of portfolio investments provided in this report for the complete listing of Fund holdings. Fund Distributor: Quasar Distributors, LLC. Quasar Distributors, LLC is affiliated with U.S. Bancorp Fund Services, LLC. 6 About Your Fund’s Expenses June 30, 2014 (Unaudited) Important Note As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees (Class A only) and other Fund expenses. If you purchase Class A shares of the Funds you will pay an initial sales charge of 3.75% when you invest. Class I shares of the Funds charge no sales load. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, January 1, 2014 – June 30, 2014 for the Aegis High Yield Fund Class I and Class A and the Aegis Value Fund Class I. The example for the Aegis Value Fund Class A is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, February 26, 2014 – June 30, 2014. Actual expenses The table below provides information about actual account values and actual expenses. Hypothetical example for comparison purposes The below table also provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only, and do not reflect any transactional cost, such as sales charges (loads), or redemption fees (if applicable). Therefore, the hypothetical section of the tables is useful in comparing ongoing cost only, and will not help you determine the relative total cost of owning different funds. In addition, if these transactional costs were included, your cost would have been higher. 7 Actual Hypothetical (5% annual return before expenses) Beginning Account Value 1/1/14(6) Ending Account Value(1) 6/30/14 Expenses Paid During Period Ending Account Value(1) 6/30/14 Expenses Paid During Period Aegis High Yield Fund – Class A Aegis High Yield Fund – Class I Aegis Value Fund –Class A Aegis Value Fund –Class I The actual ending account value is based on the actual total return of the Fund for the period January 1, 2014 to June 30, 2014 after actual expenses and will differ from the hypothetical ending account value which is based on the Fund’s actual expense ratio and a hypothetical annual return of 5% before expenses. Expenses are equal to the Fund’s annualized expense ratio (1.45%) multiplied by the average account value over the period, multiplied by 181/365 (to reflect the period between 1/1/2014 – 6/30/2014). Expenses are equal to the Fund’s annualized expense ratio (1.20%) multiplied by the average account value over the period, multiplied by 181/365 (to reflect the period between 1/1/2014 – 6/30/2014). Expenses are equal to the Fund’s annualized expense ratio (1.75%) multiplied by the average account value over the period, multiplied by 125/365 (to reflect the period between 2/26/2014 – 6/30/2014). Expenses are equal to the Fund’s annualized expense ratio (1.43%) multiplied by the average account value over the period, multiplied by 181/365 (to reflect the period between 1/1/2014 – 6/30/2014). Aegis Value Fund - Class A commenced operations on February 26, 2014. Please see performance data disclosure on page 1 You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 8 Key Statistics (Unaudited) Result of a $10,000 Investment Aegis High Yield Fund – Class A (assumes investment made onAugust 24, 2012) Result of a $10,000 Investment Aegis High Yield Fund – Class I (assumes investment made onJune 30, 2004) 9 Result of a $10,000 Investment in Aegis Value Fund – Class A (assumes investment made on February 26, 2014) Result of a $10,000 Investment in Aegis Value Fund – Class I (assumes investment made on June 30, 2004) 10 Average Annual Total Returns (Unaudited) As of June 30, 2014 Aegis High Yield Fund Class A (No Sales Charge) Class A (With Sales Charge)* Barclays Capital High Yield Index Three months % -1.97 % % Six months % % % Nine months % % % Trailing 1 Year % % % Average annual since inception (August 24, 2012) % % % Class I Barclays Capital High
